Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/04/2020.
Claims 1-20 are pending, where claims 1 and 14 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/04/2020 has been filed after the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. JP2019-183256 filed on 10/03/2019 and JP2020-111878 filed on 06/29/2020
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Multiple filed related applications
Applicants have filed multiple related applications.  To date, US Patent No. 11188048 (corresponding Application No. 16/562464, 17/012104) of the related applications has been allowed or under NOA and it appears that the related applications (e.g. Application No. 17/012112, 16/562467,17/232186.17/126209) are stand pending, yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D: 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting over claims 1 and 16 of U.S. Patent Application No. 17/012104 (USPGPub No. 2021/0103265 A1 under NOA) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 17/012104 (USPGPub No. 2021/0103265 A1 under NOA) and the applications are claiming common subject matter, as follows: 

Instant Application No. 17/012112 
USPat Appl. No. 17/012104 (USPGPub No. 2021/0103265 A1 under NOA)
Title 
PROGRAMABLE LOGIC CONTROLLER
SETTING DEVICE AND PLC SYSTEM
Claim 1. A programmable logic controller comprising: a first execution engine configured to repeatedly execute a first user program; 
a plurality of holding sections, which are devices or variables configured to store data accessed by the first execution engine according to the first user program; 
a second execution engine configured to execute a second user program asynchronous with a scan period of the first user program; 
a bus configured to connect the first execution engine and the second execution engine; 
a collecting section configured to collect, at every scan period of the first user program, according to predetermined collection setting, data stored in a collection target holding section among the plurality of holding sections; 
a first buffer configured to accumulate time-series data collected at the every scan period by the collecting section; and 
a transferring section configured to transfer the time-series data stored in the first buffer to the second execution engine via the bus, wherein the second execution engine includes: 
a processing section configured to perform, according to predetermined processing setting, data processing of the time-series data transferred by the transferring section; 
a generating section configured to generate display data for displaying a processing result of the data processing on a dashboard; and 
a providing section configured to provide the display data to an external computer.
1. A setting device that sets a programmable logic controller, the programmable logic controller including: 
a first executing section configured to execute a control program; 
a storing section including a memory region or a variable to be accessed by the first executing section according to the control program; 
a collecting section configured to collect data designated as a collection target from the storing section; 
a second executing section configured to execute, according to a data utilization program, predetermined data processing on time-series data respectively collected at different timings from the storing section; 
a generating section configured to generate display data of a dashboard for displaying an execution result of the data utilization program; and 
a providing section configured to provide the display data to an external computer, the setting device comprising: 
a storing section configured to store templates of display data of a plurality of the dashboards and templates of a plurality of the data utilization programs; 
a first receiving section configured to receive selection of one dashboard among the plurality of dashboards; 
a second receiving section configured to receive designation of the collection target data by the collecting section; 
a creating section configured to create setting data including a set of the template of the selected dashboard and the template of the data utilization program linked with the selected dashboard in order to display, with the selected dashboard, display target data, which is data calculated by executing the predetermined data processing of the collection target data according to the data utilization program; and 
a transferring section configured to transfer the setting data to the programmable logic controller, wherein the second executing section executes, based on the setting data, the predetermined data processing on the collection target data to generate the display target data, and the display target data is linked with a graph display component included in the template of the display data of the selected dashboard.
Claims 2-20 are also obvious to the claims 1-20 of the U.S. Patent Application No. 17/012104 (USPGPub No. 2021/0103265 A1 under NOA)).


Claims 1 and 14 are rejected on the ground of nonstatutory double patenting over claims 1 and 16 of U.S. Patent Application No. 17/012104 (USPGPub No. 2021/0103265 A1 under NOA).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “a plurality of holding sections, which are devices or variables configured to store data accessed by the first execution engine according to the first user program; a second execution engine configured to execute a second user program asynchronous with a scan period of the first user program” of the application is equivalent to the limitation “a first executing section configured to execute a control program; a storing section including a memory region or a variable to be accessed by the first executing section according to the control program; a collecting section configured to collect data designated as a collection target from the storing section; a second executing section configured to execute, according to a data utilization program, predetermined data processing on time-series data respectively collected at different timings from the storing section” of the patent) in scope and they use the similar limitations and produce the same end result of generating display data for displaying a processing result of the data processing on a dashboard. 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1 and 16 of the patent to arrive at the claims 1 and 14 of the instant application, would perform the same functions as before. 
This is an obviousness-type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 14 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting plurality of execution engines, holding sections, collecting and transferring data, performing data processing and displaying, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2, 4, 6-10, 13, 15-16, 18 and 20 are also rejected as they are dependent of the independent claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mizutani et al. (USPGPub No. 2016/0266563 A1) in view of Nishiyama, et al. (USPGPub No. 2018/0285398 A1).
		As to claims 1 and 14, Mizutani discloses A programmable logic controller (Mizutani [0001-04] “programmable logic controllers - an input-output (IO) unit that receives an input signal from an external switch or sensor and outputs” [0035-84] [abstract] see Fig. 1-12) comprising: 
a first execution engine configured to repeatedly execute a first user program; a plurality of holding sections, which are devices or variables configured to store data accessed by the first execution engine according to the first user program (Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12, master as first execution includes plurality of memory, bus, field bus, buffer); 
a second execution engine configured to execute a second user program asynchronous with a scan period of the first user program; a bus configured to connect the first execution engine and the second execution engine (Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12, slave as second execution); 
[a collecting section configured to collect, at every scan period of the first user program, according to predetermined collection setting, data stored in a collection target holding section among the plurality of holding sections]; 
a first buffer configured to accumulate time-series data collected at the every scan period by the collecting section; and a transferring section configured to transfer the time-series data stored in the first buffer to the second execution engine via the bus (Mizutani [0048- 84] “transmit target data sequentially as time-series data - master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [0035-45] “PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - communication module 12 for its connection to the field bus 4 - main processing device 2 executes control programs (including user programs and system programs) to calculate an output signal to an external relay or actuator in response to an input signal transmitted from an external switch or sensor - internal bus 5 to allow data communication between them” [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [abstract] see Fig. 1-12, includes plurality of memory, bus, field bus, buffer), 
wherein the second execution engine includes: a processing section configured to perform, according to predetermined processing setting, data processing of the time-series data transferred by the transferring section (Mizutani [0048- 84] “transmit target data sequentially as time-series data - master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [0035-45] “PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - communication module 12 for its connection to the field bus 4 - main processing device 2 executes control programs (including user programs and system programs) to calculate an output signal to an external relay or actuator in response to an input signal transmitted from an external switch or sensor - internal bus 5 to allow data communication between them” [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [abstract] see Fig. 1-12); 

But, Mizutani does not explicitly teach a collecting section configured to collect, at every scan period of the first user program, according to predetermined collection setting, data stored in a collection target holding section among the plurality of holding sections; a generating section configured to generate display data for displaying a processing result of the data processing on a dashboard; and a providing section configured to provide the display data to an external computer.

However, Nishiyama discloses a collecting section configured to collect, at every scan period of the first user program, according to predetermined collection setting, data stored in a collection target holding section among the plurality of holding sections (Nishiyama [0040-85] “collecting input data from a control target or a manufacturing apparatus - include an input relay and various sensors (e.g., an analog sensor, a temperature sensor, and a vibration sensor) - image sensor 18 performs image measurement, such as pattern matching, using image data captured by the camera 20, and outputs the measurement results to the controller 100” [0002-03] “controller for collecting and storing data about a control target - programmable logic controllers (PLCs) widely used at various production sites - for posterior analysis of data processed” [0008-25] [abstract] see Fig. 1-11); 
a generating section configured to generate display data for displaying a processing result of the data processing on a dashboard; and a providing section configured to provide the display data to an external computer (Nishiyama [0040-85] “outputs the measurement results to the controller 100 -  display 300 connected to the controller 100 with the fieldbus 4, receives a user operation and outputs a command in accordance with the user operation to the controller 100, and also graphically displays the operational result obtained in the controller 100 - for outputting data obtained through the input and output processing and/or data stored in the time-series database 180” [0002-03] “controller for collecting and storing data about a control target - programmable logic controllers (PLCs) widely used at various production sites - for posterior analysis of data processed” [0008-25] [abstract] see Fig. 1-11).

Mizutani and Nishiyama are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain industrial automation and PLC.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities collecting section configured to collect and displaying a processing result, as taught by Mizutani, and incorporating various input sensors and image sensor, as taught by Nishiyama.  

As to claims 2 and 15, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, further comprising a monitoring section configured to monitor priority of information about to be transferred in the bus, wherein 
the transferring section transfers the time-series data to the second execution engine at timing when information having priority higher than priority of the time-series data is absent and suppresses transfer of the time-series data to the second execution engine at timing when information having priority higher than the priority of the time-series data is present (Nishiyama [0181-217] “primary task performed in every predetermined control cycle, whereas the secondary task is performed when a corresponding interrupt is provided - setting information for each task allows each of the core #0 and the core #1 to basically perform a process entered as a primary task in every control cycle, and perform a process entered as a secondary task in an unoccupied time left without any primary task”  [0040-85] “outputs the measurement results to the controller 100 -  display 300 connected to the controller 100 with the fieldbus 4, receives a user operation and outputs a command in accordance with the user operation to the controller 100, and also graphically displays the operational result obtained in the controller 100 - for outputting data obtained through the input and output processing and/or data stored in the time-series database 180” [0002-03] “controller for collecting and storing data about a control target - programmable logic controllers (PLCs) widely used at various production sites - for posterior analysis of data processed” [0008-25] [abstract] see Fig. 1-11, primary task provides the priority data processing provides suppressing secondary).

As to claims 3, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 2, wherein the transferring section executes the transfer of the time-series data while avoiding a period in which the first execution engine is executing the input and output refresh using the bus (Nishiyama [0181-217] “primary task performed in every predetermined control cycle, whereas the secondary task is performed when a corresponding interrupt is provided - setting information for each task allows each of the core #0 and the core #1 to basically perform a process entered as a primary task in every control cycle, and perform a process entered as a secondary task in an unoccupied time left without any primary task”  [0040-85] “outputs the measurement results to the controller 100 -  display 300 connected to the controller 100 with the fieldbus 4, receives a user operation and outputs a command in accordance with the user operation to the controller 100, and also graphically displays the operational result obtained in the controller 100 - for outputting data obtained through the input and output processing and/or data stored in the time-series database 180” [0002-03] “controller for collecting and storing data about a control target - programmable logic controllers (PLCs) widely used at various production sites - for posterior analysis of data processed” [0008-25] [abstract] see Fig. 1-11, primary task provides the priority data processing provides avoiding others).

As to claims 4 and 16, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, further comprising a compressing section configured to compress the time-series data stored in the first buffer in parallel to the first execution engine executing the first user program, wherein 
the transferring section transfers the time-series data compressed by the compressing section to the second execution engine (Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12).

As to claims 5 and 17, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 4, wherein 
the time-series data stored in the first buffer includes a plurality of data records acquired at every scan period, and when two successive data records among the plurality of data records coincide, the compressing section discards one of the two data records to leave a data record at a change point of data among the plurality of data records (Nishiyama [0040-85] “collecting input data from a control target or a manufacturing apparatus - include an input relay and various sensors (e.g., an analog sensor, a temperature sensor, and a vibration sensor) - image sensor 18 performs image measurement, such as pattern matching, using image data captured by the camera 20, and outputs the measurement results to the controller 100” [0002-03] “controller for collecting and storing data about a control target - programmable logic controllers (PLCs) widely used at various production sites - for posterior analysis of data processed” [0008-25] [abstract] see Fig. 1-11).

As to claims 6 and 18, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, further comprising a second buffer configured to store the time-series data transferred by the transferring section, wherein the second execution engine is configured to refer to the time-series data stored in the second buffer (Mizutani [0048- 84] “transmit target data sequentially as time-series data - master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [0035-45] “PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - communication module 12 for its connection to the field bus 4 - main processing device 2 executes control programs (including user programs and system programs) to calculate an output signal to an external relay or actuator in response to an input signal transmitted from an external switch or sensor - internal bus 5 to allow data communication between them” [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [abstract] see Fig. 1-12, includes plurality of memory, bus, field bus, buffer).

As to claims 7, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, wherein 
the transferring section is configured to acquire data from a holding section of an extension unit and transfer the data to the second execution engine, the programmable logic controller further comprises a third buffer configured to accumulate the data acquired from the holding section of the extension unit, and the second execution engine is configured to read out the data from the third buffer and execute the data processing (Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12, slave as extension units, includes plurality of buffer obviously includes third).

As to claims 8, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 7, wherein 
the extension unit includes a fourth buffer configured to store the data acquired from the holding section of the extension unit according to a predetermined control period different from the scan period, and the transferring section is configured to acquire the data of the holding section of the extension unit from the fourth buffer (Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12, slave as extension units, includes plurality of buffer obviously includes fourth).

As to claims 9, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, wherein 
the time-series data includes a first data record and a second data record respectively acquired at different timings, and the second execution engine calculates a time interval between timing when a bit of interest included in the first data record changes and timing when a bit of interest included in the second data record changes (Mizutani [0048- 84] “transmit target data sequentially as time-series data - master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [0035-45] “PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - communication module 12 for its connection to the field bus 4 - main processing device 2 executes control programs (including user programs and system programs) to calculate an output signal to an external relay or actuator in response to an input signal transmitted from an external switch or sensor - internal bus 5 to allow data communication between them” [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [abstract] see Fig. 1-12, sequential as time-series data provides plurality  data record acquired at different timings).

As to claims 10, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, wherein 
the time-series data includes first waveform data and second waveform data respectively acquired at different timings, the second execution engine matches a phase of the first waveform data and a phase of the second waveform data with a reference phase, and the generating section generates display data for displaying, on the dashboard, the first waveform data and the second waveform data matched with the reference phase (Nishiyama [0040-85] “outputs the measurement results to the controller 100 -  display 300 connected to the controller 100 with the fieldbus 4, receives a user operation and outputs a command in accordance with the user operation to the controller 100, and also graphically displays the operational result obtained in the controller 100 - for outputting data obtained through the input and output processing and/or data stored in the time-series database 180” [0002-03] “controller for collecting and storing data about a control target - programmable logic controllers (PLCs) widely used at various production sites - for posterior analysis of data processed” [0008-25] [abstract] see Fig. 1-11).

As to claims 11 and 19, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 6, wherein 
the processing section is configured to execute a first data utilization application and a second data utilization application, and the programmable logic controller further comprises: a first sub-buffer; a second sub-buffer; and a distributing section configured to distribute data for the first data utilization application among the time-series data stored in the second buffer to the first sub-buffer and distribute data for the second data utilization application among the time-series data stored in the second buffer to the second sub-buffer (Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12, includes plurality of memory, bus, field bus, buffer).

As to claims 12, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, wherein the transferring section is configured to subdivide and transfer the time-series data Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12, includes plurality of memory, bus, field bus, buffer and transferring via plurality of bus).

As to claims 13 and 20, the combination of Mizutani and Nishiyama disclose all the limitations of the base claims as outlined above.  
The combination further discloses The programmable logic controller according to claim 1, wherein the transferring section is configured to transfer the time-series data in parallel to the first execution engine executing the first user program (Mizutani [0001-17] “transmit data from the master control unit to the slave control units, and an uplink to transmit data from the slave control units to the master control unit - includes a transmission unit that transmits a command - to the slave control units” [0035-45] “the PLC system 1 includes a main processing device 2 and one or more remote IO devices 3 - remote IO devices 3 are controllers that each constitute at least a portion of the PLC system 1 - connected to the remote IO devices 3 with a field bus 4 - includes a communication module 12 for its connection to the field bus 4” [0048- 84] “master control unit (CPU unit 10) toward the corresponding slave control unit (IO unit 20) - slave control unit (IO unit 20) toward the master control unit (CPU unit 10)” [abstract] see Fig. 1-12, slave as second execution).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kawanoue, et al. USPGPub No. 2019/0294137 discloses factory automation technologies using PLC in terms of performance and functionality with the development of Information and Communication Technology.
Lowson, et al. USPGPub No. 2013/0212420 discloses an industrial device for synchronizing internal clock with master clock for PLC. 
Billi, et al. USPGPub No. 2017/0300753 A1 discloses a process control system to real-time performance monitoring and analytics of real-time data generated by process plants and process control systems.
Toku, USPGPub No. 20200201279 A1 discloses a controller programmable logic controller (PLC) in which communication units perform communication between the controller and an external device. 
Kidd, et al. USP No. 10,678,225 discloses a process control system to real-time performance monitoring and analytics of real-time data generated by process plants and process control systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119